KERCHEVAL, Senior Judge
(dissenting):
I dissent from the majority’s refusal to determine whether the representation of appellant’s trial defense counsel was “ineffective,” and from their conclusion that the appellant suffered no prejudice from this, what I consider to be, constitutionally inadequate representation.
The case is before this Court once again,1 following a DuBay hearing. United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967). The verbatim record of that hearing is now also available for this *870Court’s consideration. The issue before us is the same:
APPELLANT HAS BEEN DENIED EFFECTIVE ASSISTANCE OF COUNSEL BECAUSE OF COUNSEL’S FAILURE TO ADEQUATELY INVESTIGATE AND INTERVIEW ALIBI WITNESSES.
Appellant was represented at trial by civilian counsel, Mr. K, and by detailed military counsel, Major (MAJ) R. The above-cited DuBay hearing received evidence on the issue of the level of defense counsel assistance rendered by Mr. K and MAJ R on behalf of appellant. Appellant’s contention is and has been that he was denied the effective assistance of counsel mandated by the sixth amendment of the United States Constitution and related military and federal case law. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984); United States v. Jefferson, 13 M.J. 1 (C.M.A.1982); United States v. Rivas, 3 M.J. 282 (C.M.A.1977); United States v. Thompson, No. 84 3413 (N.M.C.M.R. 28 June 1985). Appellant specifically asserts that Mr. K. failed to take timely and adequate steps in the preparation of appellant’s defense, particularly with respect to appellant’s alibi defense. He then specifies that the prejudicial impact of this inadequate pretrial preparation upon the presentation of appellant’s defense created the reasonable probability that the outcome of trial would have been different. See Strickland, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Jefferson, 13 M.J. 1; Thompson, No. 84 3413 (N.M.C.M.R. 28 June 1985). The Government, while not conceding the defense attorney’s deficiencies in the case, urges that even if there was defense counsel error, the weight of the government evidence at trial eliminates any reasonable probability of a different outcome.
Strenuous oral argument was held and briefs were submitted once again to this Court. In order to apply the facts in this case to the law, we must first decide what case law is applicable. Military courts have not historically developed their own unique case law on the issue of effectiveness of counsel, but have instead looked to federal standards for guidance. Jefferson, 13 M.J. at 5; Rivas, 3 M.J. at 287-288; Thompson, No. 84 3413 (N.M.C.M.R. 25 June 1985). Recently, the United States Supreme Court in Strickland v. Washington, supra, set out in-depth analyses and standards to be followed in determining the effectiveness of counsel representation in a given case.
The concerns of the military and this Court mirror those in Strickland. The fundamental right to a fair trial, important in both the military and civilian courts, is guaranteed by the Constitution through the due process clauses. The right to counsel, as set out in the sixth amendment, exists, and is necessary, in order to protect this fundamental right to a fair trial. Strickland, 466 U.S. at ---, 104 S.Ct. at 2063, 80 L.Ed.2d at 691. The adversarial system requires that an accused have sufficient access to a counsel’s skill and knowledge in order to effectively meet the case of the Government. The fact that an accused is accompanied at trial by a person who happens to be a lawyer may not be sufficient to meet the requirements of the Constitution and the adversarial system. The lawyer must act in such a way as to ensure a fair trial. Therefore, “the right to counsel is the right to the effective assistance of counsel.” Strickland, 466 U.S. at ---, 104 S.Ct. at 2064, 80 L.Ed.2d at 692 (quoting McMann v. Richardson, 397 U.S. 759, 771 n. 14, 90 S.Ct. 1441, 1449 n. 14, 25 L.Ed.2d 763 (1970)).
As stated in Strickland, the underlying purpose for the requirement of effective assistance of counsel — to ensure an accused a fair trial — must be used as a guide in determining whether that requirement has been met. In order to be labeled “ineffective,” counsel’s representation must be such that “the trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at ---, 104 S.Ct. at 2064, 80 L.Ed.2d at 693. My brothers adopt the Supreme Court’s two-prong test to deter*871mine if an accused has been denied such a fair trial due to defense counsel’s ineffective assistance: appellant must show, first, that there was serious incompetence on the part of the defense counsel and; secondly, that there is a reasonable probability that this incompetence affected the trial result to appellant’s prejudice. Id.; see also United States v. DeCoster, 624 F.2d 196 (D.C.Cir.1979) (en banc), cert. denied, 444 U.S. 944, 100 S.Ct. 302, 62 L.Ed.2d 311 (1979). I agree with the majority’s adoption of this two-prong test. I disagree, however, with the result of their application of this test to the particular facts of the case at bar.
Looking initially to the first prong of the above test, whether there was a serious incompetence on the part of appellant’s defense counsel, the appellant must show that his “counsel’s representation fell below an objective standard of reasonableness ... considering all the circumstances.” Strickland, 466 U.S. at ---, 104 S.Ct. at 2065, 80 L.Ed.2d 693-694. Care must be taken to “eliminate the distorting effects of hindsight ... and to evaluate the conduct [of counsel] from counsel’s perspective at the time.” Id., 466 U.S. at ---, 104 S.Ct. at 2065, 80 L.Ed.2d at 694. In the case sub judice, appellant has alleged that his counsel’s pretrial preparation was inadequate. “[C]ounsel has a duty to make reasonable investigations [and preparation] or to make a reasonable decision that makes particular investigations [and preparation] unnecessary. In any ineffectiveness case, a particular decision not to investigate [or prepare] must be directly assessed for reasonableness in all the circumstances, [given the facts available to the defense counsel at the time and] applying a heavy measure of deference to counsel’s judgments.” Id., 466 U.S. at ---, 104 S.Ct. at 2066, 80 L.Ed.2d at 695; Thompson, supra. See also Moore v. United States, 432 F.2d 730, 739 (3rd Cir.1970); United States v. Bowie, 17 M.J. 821, 824 (A.C.M.R.1984); United States v. Dupas, 17 M.J. 689 (A.C.M.R.1983). Specifically, appellant has alleged that his counsel failed to interview crucial alibi witnesses. “Whether defense counsel’s failure to interview witnesses renders his assistance ineffective depends on the facts of each case.” Cooley v. Nix, 738 F.2d 345 (8th Cir.1984); Langston v. Wyrick, 698 F.2d 926 (8th Cir.1982).
Before gauging the amount and type of assistance rendered by Mr. K and MAJ R, one must look at their respective roles with regard to appellant’s case. It is clear from the records of trial and the DuBay hearing that all parties concerned considered Mr. K as the lead counsel and MAJ R as his assistant in representing appellant. Paragraphs 42a and 46d, Manual for Courts-Martial (1969), Rev., (MCM) (the Manual in effect at the time of appellant’s trial), set out the duties of the appointed military counsel as being those which the civilian counsel, as the counsel in charge, may designate. When looking at the evidence presented then, one must consider first Mr. K’s own actions in representing appellant and then the instructions he gave to MAJ R and other people aiding him with appellant’s defense.
The evidence adduced at the DuBay hearing reveals that Mr. K was hired by the appellant on 22 April 1983, only two days after the rape of Mrs. S. The Article 32, 10 U.S.C. § 832, pretrial investigation was held on 1 June 1983. It was not until mid-September, only a couple of weeks before the trial itself, that any effort at all was made to contact the appellant’s witnesses in order to verify his alibi. Even then such effort was initiated by the appellant himself, not by Mr. K, when appellant contacted a civil rights worker, Mrs. J, in order to seek some sort of assistance with his case. Mrs. J, a non-lawyer with absolutely no investigative experience, contacted Mr. K to offer her services free of charge. Mr. K asked her to go out and see if she could locate any alibi witnesses, five months after the fact. Mrs. J did in fact locate two potential alibi witnesses. Each was told by Mrs. J that Mr. K, the appellant’s lawyer, would contact her to talk about what each knew. Mr. K, however, never contacted these potential alibi wit*872nesses but stated that he had relied on Mrs. J to develop their testimony — without ever actually directing her to do so. Thus, even after Mrs. J contacted these alibi witnesses and informed Mr. K of their existence and location, Mr. K took no steps to develop their testimony and prepare them for the upcoming trial. Furthermore, Mr. K chose not to utilize MAJ R, the appellant’s detailed military counsel and Mr. K’s co-counsel, for investigative purposes although MAJ R was an experienced attorney and available to be utilized for this purpose from the very beginning of the case. Mr. K never directed MAJ R to go out and find possible alibi witnesses, to develop the witnesses uncovered by Mrs. J, or to interview any other witnesses. MAJ R had very little, if any, pretrial contact with Mrs. J, and for that matter, was kept in the dark concerning Mr. K’s preparations for trial as well. In short, there is a noticeable dearth of evidence that there was ever any type of defense team effort in preparing and investigating the defense case. Even the one possibly airtight alibi witness was not interviewed by Mr. K or MAJ R until minutes before she was to take the stand (Mr. K even relied on Mrs. J to get this witness to the trial, asking her to do so less than 24 hours beforehand). Additionally, Mr. K and MAJ R interviewed the victim only once before trial.
I find the most serious deficiency in Mr. K’s representation to be in his investigation of the case against appellant and appellant’s possible defense. There is no doubt that Mr. K knew of the existence of possible alibi witnesses from the very inception of his attorney-client relationship with the appellant, some two days following the attack on the victim. Although appellant told Mr. K where he had been on the evening of 20 April 1983, Mr. K never went to the three off-base stores to interview people that might have seen appellant during the time of the attack. Instead, Mr. K awaited the Naval Investigative Service (NIS) reports and relied on their fruitless interviews.
The second greatest area of counsel ineffectiveness is evident in the preparation, or lack thereof, of defense witnesses for trial. Mr. K did not prepare his witnesses for testifying at trial, nor did he prepare them for cross-examination. (Mr. K’s explanation for this was that he expected them to simply tell the truth.) Not even appellant was prepared for his testimony or cross-examination.
I find that Mr. K’s failure to adequately investigate his client’s alibi, upon which rested appellant’s exclusive and entire defense, and his failure to provide even a modicum of preparation for the trial appearance of appellant’s alibi witnesses, falls far below reasonable standards of conduct for a defense attorney. It is beyond cavil that “representation involves more than the courtroom conduct of the advocate. The exercise of the utmost skill during the trial is not enough if counsel has neglected the necessary investigation and preparation of the case or failed to interview essential witnesses or to arrange for their attendance.” Moore v. United States, 432 F.2d 730, 739 (3rd Cir.1970). I find nothing in the record of trial or in the record of the DuBay hearing which justifies counsel’s failure to investigate or which would render the decision not to investigate a “reasonable decision.” Strickland, 466 U.S. at ---, 104 S.Ct. at 2066, 80 L.Ed.2d at 695. I find Mr. K’s failure to thoroughly investigate and to professionally prepare his client’s alibi defense as being nothing short of astounding. The conduct of appellant’s defense easily falls within any definition of “deficient” or “ineffective” under the Strickland test.
Of course, even though Mr. K’s conduct was professionally unreasonable, the judgment of the trial court cannot be set aside if the erroneous conduct did not affect that judgment. Strickland, 466 U.S. at ---, 104 S.Ct. at 2069, 80 L.Ed.2d at 696. Although appellant “need not show that counsel’s deficient conduct more likely than not altered the outcome in the case,” he “must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result would have been different. A reasonable probability is a probability *873sufficient to undermine confidence in the outcome.” Id., 466 U.S. at ---, 104 S.Ct. at 2068-2069, 80 L.Ed.2d at 697-698. In other words, appellant must show that Mr. K’s conduct of appellant’s defense undermined the original assurances that the result of appellant’s court-martial was reliable.
If the evidence of record of appellant’s guilt “is so strong as to show no reasonable possibility of prejudice” then appellant’s conviction must stand. Jefferson, 13 M.J. at 4. I disagree with the majority’s holding that there was no such prejudice. The evidence presented against appellant was largely circumstantial and based solely on the victim’s testimony and recollections. Appellant’s car resembled that of her attacker; an item dangling from appellant’s rearview mirror resembled a similar item which the victim remembered; a pot found in appellant’s house resembled a pot which the victim remembered as being located in her attacker’s car; a kitchen knife loaned to appellant earlier in the day was never returned and was similar to the one used on the victim; and the victim picked appellant and one other individual out of each of two different lineups. While the Government presented other circumstantial evidence, there was a lack of physical evidence which would have definitively tied appellant to the crime scene. There were no matching sperm samples, blood stains, clothing material or hair samples presented into evidence which would have placed appellant at the scene or with the victim. In fact, the only negroid hair found on the victim did not belong to the appellant and came from an undetermined source. This lack of physical evidence is so even though doctors, and then NIS, had access to the victim immediately after the offense, and NIS had access to appellant shortly thereafter.
In looking solely at the record of trial, I find that the evidence presented against appellant at trial was sufficient to prove his guilt beyond a reasonable doubt. Through the record of the DuBay hearing, however, the Court has now been presented with evidence that appellant was provided with a deficiently prepared defense, one containing an apparently iron-clad alibi witness who was neither sufficiently developed nor prepared for her testimony at trial. Because of the adversarial nature of a contested criminal trial, the presentation of a defense case depends on the quality and weight of the defense evidence. Moreover, the quality of presentation of that evidence can win or lose a case. When the underlying evidence, however, has not been properly investigated or prepared, no amount of work at trial is going to remedy the situation. Contrary to the majority, I cannot find that had appellant’s defense case been properly investigated and prepared, that the Government’s evidence would have necessarily been strong enough to sustain guilty findings beyond a reasonable doubt. See Thompson, supra. My confidence in the outcome of appellant’s court-martial has been so sufficiently undermined by the evidence presented at the DuBay hearing that I would set aside the findings of guilty and sentence and return the record of trial to the convening authority authorizing a rehearing if practicable.

. See United States v. Scott, 18 M.J. 629 (N.M.C.M.R.1984) for original decision.